DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed June 20, 2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 & 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5, “an appropriate preceding process” is of uncertain meaning, rendering the claim vague and indefinite. It is unclear what processes are being referred to and what method steps are included. An appropriate correction is required. 
With respect to claim 5, the term “especially preferably a vacuum evaporation” is of uncertain meaning rendering the claim vague and indefinite. Does the claim positively require vacuum evaporation or optionally. Optional limitations are not required. An appropriate correction is required. 
In claim 7, the term “(NMC-cathodes)” are of uncertain meaning rendering the claims vague and indefinite. The term “NMC” is unclear and the parentheses appears like an example and not a positive recitation. An appropriate correction is required. 
Regarding claim 8, the term “carbon-based (graphite)” appears to necessitate a carbon material, with “graphite” as an example, where “example” is suggested by the parenthesis.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  An appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10 &12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. U.S. Pub. 2018/0013181.
With respect to claim 1, Ho teaches a method for recycling rechargeable lithium-ion batteries (recycling lithium ion batteries that are [0074] & [0078]), the batteries comprising at least one cathode and one anode (anode or cathode; [0018]), and the cathode comprising a base material and an active material provided on the base material (cathode active material layer coated on first conductive metal part [current collector]; [0060]) and current collector is the base material (first conductive metal part [0060]; is an aluminum thin plate; [0075]; current collectors [0074]);  wherein the method comprises at least recycling the cathodes of the lithium-ion battery (recycling process in water or aqueous media; [0078]), wherein the cathode undergoes treatment in water or in an aqueous salt solution in order to separate the active materials from the base material of the cathode (recycling process in water or aqueous media; [0078]; [0085]; cathode material can be recovered and isolated after a screening step; [0118] cathode separator from conductive first metal part; [0018]).  
With respect to claim 2, the treatment being conducted in an aqueous salt-solution, which is preferably a sodium-hydrogen-carbonate based solution (sodium bicarbonate polar solvent; [0024]). 
With respect to claim 4, the polar solution including sodium bicarbonate (sodium hydrogen carbonate’ [0024]), the treatment being conducted in an aqueous salt solution at temperatures of 10 to 60 degrees Celsius (55o; [0026]; 50o in Example 1; claim 4)
With respect to claim 7, the lithium-ion batteries comprising multiple cathodes (NMC-cathodes), whose active materials are based on lithium-nickel-cobalt-manganese (cathode material includes lithium nickel-cobalt manganese oxides; [0114]).  
With respect to claim 8, the lithium-ion batteries comprising anodes, which are carbon-based (graphite) and have a flat base form (natural or synthetic graphite anodes; [0116]).  
With respect to claim 9, the process having the process steps of disassembling a multilayer-built lithium-ion battery by separating of the anodes and cathodes (anode and cathodes can be isolated an collected at a recycling rate; [0118]; [0094]).  
With respect to claim 10, the disassembly being performed mechanically (mechanically piercing [0071]; chopped and mechanically stirred; [0144]; water jet cutting machine; [0073]).  
With respect to claim 12, The active material and/or base material of a cathode recovered from a lithium-ion battery according to the method of claims 1 (cathode active material recovered; [0118]).  
With respect to claim 13, The active material and/or base material of an anode recovered from a lithium-ion battery according to the method of claims 1 (anode active material being recovered; [0118]).  
With respect to claim 14, a system for recycling rechargeable lithium-ion batteries according to the method of, wherein the system comprises at least one unit for recycling the active materials and/or the base materials of a cathode of a lithium-ion battery (system of recycling lithium-ion batteries by cutting and soaking in aqueous solution; Example 2).  
With respect to claim 15, the system comprises at least one unit for recycling the active materials and/or the base materials of an anode of a lithium-ion battery (system of anode active material being recovered; [0118]).
	Therefore, the instant claims are anticipated by Ho.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181 in view of Lin et al. U.S. Pat. 6.514,311.
	Ho teaches a method of recycling rechargeable lithium ion batteries as described in the rejection recited hereinabove.
	Ho does not expressly disclose: the aqueous salt solution containing 0.1 to 2 mol/L of hydrogen-carbonate of the alkaline metals lithium, sodium, or potassium or the alkaline earth metals magnesium, calcium, or barium (claim 3). 
	 
	Ho and Lin are analogous art from the same field of endeavor, namely, employing solutions to recycle metals from lithium ion batteries. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the aqueous salt solution containing 0.1 to 2 mol/L of hydrogen-carbonate of the alkaline metals lithium, sodium, or potassium or the alkaline earth metals magnesium, calcium, or barium (claim 3); it would have been obvious in the sodium carbonate solution of Ho in view of Lin, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. U.S. Pub. 2018/0013181.
	Ho teaches a method of recycling rechargeable lithium ion batteries as described in the rejection recited hereinabove.
	However, Ho does not teach or suggest: separating from the coated anode and cathode foils adhering electrolyte components through an appropriate preceding process, especially preferably a vacuum evaporation, prior to the treatment in water or an aqueous salt solution, and recycling the electrolyte components separately (claim 5);  the ratio of treated electrode material to water or to an aqueous salt solution being selected such that forming decomposition of the electrolytes or the conducting salts are completely absorbed by the aqueous phase and no poisonous or environmentally damaging gas products are formed (claim 6); the anodes and cathodes separately undergoing treatment in water or an aqueous salt solution after prior mechanical dismantling of the rechargeable lithium-ion batteries and sorting, resulting in both the anode and cathode active materials being separated from the electrode base material with high recuperation rates (claim 11).   
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ separating from the coated anode and cathode foils adhering electrolyte components through an appropriate preceding process, especially preferably a vacuum evaporation, prior to the treatment in water or an aqueous salt solution, and recycling the electrolyte components separately (claim 5);  or stated differently, removing the electrolyte via vacuum would be obvious in the method of Ho, in order to improve extraction of the electrode material. The skilled artisan recognizes that electrolyte or any component from the battery can be removed prior to the electrode recovery and recycling.  Furthermore, to make materials of essential working parts separable is prima facie obvious. See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). 
With respect to the ratio of treated electrode material to water or to an aqueous salt solution being selected such that forming decomposition of the electrolytes or the conducting salts are completely absorbed by the aqueous phase and no poisonous or environmentally damaging gas products are formed (claim 6); would be obvious as Ho teaches that water is used to avoid producing more toxic waste [0078], and the ratio of water to dissolve electrode materials would be obvious as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	With respect to the anodes and cathodes separately undergoing treatment in water or an aqueous salt solution after prior mechanical dismantling of the rechargeable lithium-ion batteries and sorting, resulting in both the anode and cathode active materials being separated from the electrode base material with high recuperation rates (claim 11), would have been obvious in Ho, as changing the order of method steps is prima facie obvious. See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959).  



Conclusion

The prior art, such as Lin et al. U.S. Pat. 6.514,311, teaches that it is well known in the art to employ sodium carbonate-based solitons to clean and recover metals frim lithium ion batteries (sodium carbonate solutions; col. 3, lines 15-20).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722